                   IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


THOMAS KRAKAUER,

                 Plaintiff,                        Case No. 1:14-CV-00333-CCE-JEP

       v.

DISH NETWORK L.L.C.,

                 Defendant.


                DISH NETWORK L.L.C.’S NOTICE OF APPEAL TO THE
                U.S. COURT OF APPEALS FOR THE FOURTH CIRCUIT

       Notice is given that Defendant DISH Network L.L.C (“DISH”) hereby appeals to

the United States Court of Appeals for the Fourth Circuit from the judgment of the

District Court entered in this action on April 29, 2021 (Doc. 620), and from any and all

other judgments, orders, opinions, decisions, rulings, and findings of the district court

prior thereto, subsidiary thereto, subsumed therein, or subsequent thereto, including, but

in no way limited to the District Court orders establishing the claims administration

process (Docs. 351, 361, 441), granting in part Plaintiff’s motion for judgment in favor of

class members identified fully and without contradiction in the existing data (Doc. 407),

denying in part Defendant’s motion for reconsideration of the Court’s decision on

Plaintiff’s motion for judgment (Doc. 428), denying Defendant’s motion for leave to rely

upon additional LexisNexis data (Doc. 458), limiting Defendant to 500 objections to the

Claims Administrator’s validity determinations (Doc. 485), overruling Defendant’s




     Case 1:14-cv-00333-CCE-JEP Document 629 Filed 05/24/21 Page 1 of 3
objections to the Special Master’s validity determinations (Doc. 515), ordering that

attorneys’ fees shall be allocated across the entire judgment and taken equally from each

class member’s award (Doc. 538), disbursing funds to identified class members (Doc.

560), ordering supplemental briefing regarding the proper disposition of unclaimed funds

(Doc. 588), and denying Defendant’s motion regarding the disposition of unclaimed

funds (Doc. 590).



 Dated: May 24, 2021                  Respectfully submitted,


                                      By: /s/ Elyse Echtman
                                      Peter A. Bicks
                                      Elyse D. Echtman
                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
                                      51 West 52nd Street
                                      New York, NY 10019-6142
                                      Telephone: (212) 506-5000
                                      pbicks@orrick.com
                                      eechtman@orrick.com


                                      /s/ Richard Keshian
                                      Richard J. Keshian
                                      North Carolina Bar No. 10681
                                      KILPATRICK TOWNSEND & STOCKTON
                                      LLP
                                      1001 West 4th Street
                                      Winston-Salem, NC 27101
                                      Telephone: (336) 607-7322
                                      rkeshian@kilpatricktownsend.com

                                      Attorneys for Defendant DISH Network L.L.C.




                                           -2-
     Case 1:14-cv-00333-CCE-JEP Document 629 Filed 05/24/21 Page 2 of 3
                              CERTIFICATE OF SERVICE


       I hereby certify that on May 24, 2021, I electronically filed the above document

with the Clerk of Court using the CM/ECF system, which will send notifications of such

filing to all counsel of record.




                                       /s/ Elyse Echtman
                                       Elyse D. Echtman
                                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                                       51 West 52nd Street
                                       New York, NY 10019-6142
                                       Telephone: (212) 506-5000
                                       eechtman@orrick.com

                                       Attorney for Defendant DISH Network L.L.C.




      Case 1:14-cv-00333-CCE-JEP Document 629 Filed 05/24/21 Page 3 of 3
